                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                    Plaintiff,
      V.                                        3:15-CV-2443
                                                (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                    Defendants.

                                         ORDER

      AND NOW, THIS       f2   ~   DAY OF JUNE 2021, upon consideration of Defendants

Luzerne County, Robert C. Lawton and David Parsnik's Motion in Limine to Preclude Hybrid

Representation (Doc. 147) and all relevant documents, IT IS HEREBY ORDERED THAT

Defendants' motion is GRANTED for the reasons set forth in the accompanying

Memorandum Opinion.
